DETAILED ACTION
Claims 1-18 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 3/5/2020.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawing submitted on 3/5/2020 are accepted

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case 

Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2017/0109829 to Amigo et al. (hereafter referred to as Amigo).
As per claim 1 Amigo teaches:
A method for reducing risks of work accidents in an industrial environment comprising one or more smart card readers associated with different locations of said industrial environment, the method comprising: (Paragraph Number [0069] teaches in the system depicted in FIG. 4, articles of personal protective equipment 404 are tagged with inexpensive RFID chips.  The hazardous equipment 406 that employee 402 operates is equipped with sensors, such as an RFID reader for detecting the presence of personal protective equipment).
providing a plurality smart cards, wherein each of at least some of the smart cards are associated with a respective employee of at least one external contractor (Paragraph Number [0069] teaches articles of personal protective equipment 404 are tagged with inexpensive RFID chips.  The hazardous equipment 406 that employee 402 operates is equipped with sensors, such as an RFID reader for detecting the presence of personal protective equipment. When employee 402 approaches equipment 406, the motion detector is activated, triggering the RFID reader.  The RFID reader detects the RFID tagged personal protective equipment 404, or lack thereof, and recognizes the employee 402.  Employee identity information may be stored in the RFID chip if the protective clothing is not shared.  Otherwise, a separate RFID chip may be embedded in employee 402's ID card or in another convenient object).
providing an employees' database comprising data associated with a plurality of employees of the at least one external contractor (Paragraph Number [0032] teaches in addition to the data obtained from sensors 123, static data regarding employees 111, such as the age, height, level of physical fitness of each person, and data regarding industry safety standards is stored at an internal database 129 at customer 101.  Data in internal database 129 supplements sensor data and is transmitted along with sensor data to insurance company 120 for processing).
obtaining information from a smart card reader, the information is indicative of a presence of a specific employee of said at least one external contractor at a specific area of the industrial environment (Paragraph Numbers [0069]-[0070] teach articles of personal protective equipment 404 are tagged with inexpensive RFID chips.  The hazardous equipment 406 that employee 402 operates is equipped with sensors, such as an RFID reader for detecting the presence of personal protective equipment. When employee 402 approaches equipment 406, the motion detector is activated, triggering the RFID reader.  The RFID reader detects the RFID tagged personal protective equipment 404, or lack thereof, and recognizes the employee 402.  Employee identity information may be stored in the RFID chip if the protective clothing is not shared.  Otherwise, a separate RFID chip may be embedded in employee 402's ID card or in another convenient object. Equipment 406 is configured to stay inactive unless RFID tagged personal protective equipment is detected.  Thus, employee 402 cannot operate equipment 406 without wearing appropriate personal protective equipment 404.  In another implementation, an employee's presence in the vicinity of equipment 406 without personal protective equipment 404 may trigger an alarm.  For example, if an employee 
retrieving data stored in the employees' database which relates to the specific employee (Paragraph Number [0058] teaches static data is also available and stored in database 308.  Static data includes data such as the name, medical history, job characteristics, and other personal facts regarding employee 302.  Static data also includes the weight, attachment points, and dimensions of object 312.  This type of data is used by computing device 306 in conjunction with sensor data to evaluate the safety of employee actions.  For example, it could be considered unsafe for an employee weighing 110 lbs.  and in poor physical shape to lift a 50 lbs.  object, while a different employee weighing 150 lbs.  and in good shape could do the same task safely.  Static data stored in database 308 optionally includes industry safety standards set by NIOSH and OSHA.  These industry standards are used in some implementations as a benchmark for safety evaluation).
retrieving data stored in a task database relating to at least one task associated with the specific area of the industrial environment (Paragraph Number [0073] teaches monitoring employee 402 activity and presence in hazardous areas at a workplace.  Hazardous area 408 may be the vicinity around high voltage electrical equipment, radioactive or chemically toxic areas, areas with dangerous moving parts such as engine rooms, and other places with high likelihood of accidents.  In general, customer 101 may want to dissuade employees 402 from entering hazardous areas 408 unless they have a reason to be there and are trained in any special skills that may be necessary).
taking one or more safety related decisions based on data retrieved from the employees' database and on data retrieved from the task database (Paragraph Number [0070] teaches equipment 406 is configured to stay inactive unless RFID tagged personal protective equipment is detected.  Thus, employee 402 cannot operate equipment 406 without wearing appropriate personal protective equipment 404. An employee's presence in the vicinity of equipment 406 without personal protective equipment 404 may trigger an alarm.  For example, if an employee activates the motion detector, but the RFID scanner does not detect a corresponding chip, then an alarm will sound to alert the employee that he is not wearing personal protective equipment 404).
As per claim 17, Amigo teaches.
A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for reducing risks of work accidents in an industrial environment (Paragraph Number [0046]-[0050] teaches computer 201 may be configured in a distributed architecture, wherein databases and processors are housed in separate units or locations.  Some such units perform primary processing functions and contain at a minimum, a general controller or a processor 202, a ROM 203, and a RAM 205.  In such an embodiment, each of these units is attached to a communications hub or port 204 that serves as a primary communication link with other servers 207, client or user computers 208 and other related devices 209. The instructions of the program may be read into a main memory of the processor from a computer-readable medium other than the data storage device 206, such as from a ROM 203 or from a RAM 205.).

As per claim 18, Amigo teaches.
A system for reducing risks of work accidents in an industrial environment caused by one or more employees of at least one external contractor, the system comprising: a plurality of plurality smart cards, each associated with a respective employee of said at least one external contractor (Paragraph Number [0069] teaches articles of personal protective equipment 404 are tagged with inexpensive RFID chips.  The hazardous equipment 406 that employee 402 operates is equipped with sensors, such as an RFID reader for detecting the presence of personal protective equipment. When employee 402 approaches equipment 406, the motion detector is activated, triggering the RFID reader.  The RFID reader detects the RFID tagged personal protective equipment 404, or lack thereof, and recognizes the employee 402.  Employee identity information may be stored in the RFID chip if the protective clothing is not shared.  Otherwise, a separate RFID chip may be embedded in employee 402's ID card or in another convenient object).
a plurality of smart card readers, each associated with a respective location of said industrial environment (Paragraph Numbers [0069]-[0070] teach articles of personal protective equipment 404 are tagged with inexpensive RFID chips.  The hazardous equipment 406 that employee 402 operates is equipped with sensors, such as an RFID reader for detecting the presence of personal protective equipment. When employee 402 approaches equipment 406, the motion detector is activated, triggering the RFID reader.  The RFID reader detects the RFID tagged personal protective equipment 404, or lack thereof, and recognizes the employee 402.  Employee identity information may be stored 
a network interface configured to receive details of employees of said at least one external contractor that work or are scheduled to work in the industrial environment (Paragraph Number [0046]-[0050] teaches computer 201 may be configured in a distributed architecture, wherein databases and processors are housed in separate units or locations.  Some such units perform primary processing functions and contain at a minimum, a general controller or a processor 202, a ROM 203, and a RAM 205.  In such an embodiment, each of these units is attached to a communications hub or port 204 that serves as a primary communication link with other servers 207, client or user computers 208 and other related devices 209. The instructions of the program may be read into a main memory of the processor from a computer-readable medium other than the data storage device 206, such as from a ROM 203 or from a RAM 205).
a memory configured to store data received at said network interface at least one employees' database; at least one processor configured to (Paragraph Number [0046]-[0050] teaches computer 201 may be configured in a distributed architecture, wherein 
The remainder of the claim limitations are substantially similar to the method described in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 2, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
wherein said plurality smart cards are linked to an on-line information system which is configured to store data associated with the one or more employees of the at least one external contractor. (Paragraph Number [0033] teaches safety data obtained from sensors 123 and database 129 is transmitted via communications network 127 to insurance company 120 for evaluation.  In one implementation, the data is transmitted in raw form directly from the sensors. In another implementation, the data is first processed by local computer 133 and then transmitted to insurance company 120 in synthesized form.  The transmitted data may also pass through a third party provider 107).
As per claim 3, Amigo teaches each of the limitations of claims 1 and 3.
In addition, Amigo teaches:
wherein said employees' database further includes emergency data associated with employees of the external contractors, who are currently working at said industrial environment (Paragraph Number [0070] teaches equipment 406 is configured to stay inactive unless RFID tagged personal protective equipment is detected.  Thus, employee 402 cannot operate equipment 406 without wearing appropriate personal protective equipment 404. An employee's presence in the vicinity of equipment 406 without personal protective equipment 404 may trigger an alarm.  For example, if an employee activates the motion detector, but the RFID scanner does not detect a corresponding chip, then an alarm will sound to alert the employee that he is not wearing personal protective equipment 404.  The alarm may also be concurrently transmitted to employee 402's supervisor and medical personnel in some situations, such as when employee 402 approaches chemically toxic or radioactive equipment 406 without a radiation suit. Paragraph Number [0076] teaches hazardous areas 408 may be equipped with environmental sensors that monitor heat, carbon monoxide, carbon dioxide, and smoke levels.  These sensors may be linked to alarms so that immediate feedback and evacuation can be facilitated).
As per claim 4, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
further comprises a step of monitoring all entrances and exits of all employees of the at least one external contractor (Paragraph Number [0074] teaches one method for monitoring activity in hazardous areas 408 is to establish RFID tagged gates around the areas.  In this manner, only employees 402 granted with access may enter such areas.  In 
As per claim 5, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
wherein said one or more safety related decisions are taken based on real time and/or near real time data about at least one task that is currently taking place in a specific area of the industrial environment or is scheduled to take place in a specific area of the industrial environment (Paragraph Number [0009] teaches the sensor(s) are worn by the individual, and is configured to provide a notification if the sensor(s) are removed from the individual.  The output device may provide real-time feedback, including visual, audio, and/or tactile stimulus, to the individual and/or the insured entity. Paragraph Number [0070] teaches equipment 406 is configured to stay inactive unless RFID tagged personal protective equipment is detected.  Thus, employee 402 cannot operate equipment 406 without wearing appropriate personal protective equipment 404. An employee's presence in the vicinity of equipment 406 without personal protective equipment 404 may trigger an alarm.  For example, if an employee activates the motion detector, but the RFID scanner does not detect a corresponding chip, then an alarm will sound to alert the employee that he is not wearing personal protective equipment 404.  The alarm may also be concurrently transmitted to employee 402's supervisor and medical personnel in some situations, such as when employee 402 approaches chemically toxic or radioactive equipment 406 without a radiation suit. Paragraph Number [0076] teaches hazardous areas 408 may be equipped with environmental sensors that monitor 
As per claim 6, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
wherein said one or more safety related decisions are taken based on data relating to at least one task that took place in the specific area of the industrial environment (Paragraph Number [0070] teaches equipment 406 is configured to stay inactive unless RFID tagged personal protective equipment is detected.  Thus, employee 402 cannot operate equipment 406 without wearing appropriate personal protective equipment 404. An employee's presence in the vicinity of equipment 406 without personal protective equipment 404 may trigger an alarm.  For example, if an employee activates the motion detector, but the RFID scanner does not detect a corresponding chip, then an alarm will sound to alert the employee that he is not wearing personal protective equipment 404.  The alarm may also be concurrently transmitted to employee 402's supervisor and medical personnel in some situations, such as when employee 402 approaches chemically toxic or radioactive equipment 406 without a radiation suit. Paragraph Number [0076] teaches hazardous areas 408 may be equipped with environmental sensors that monitor heat, carbon monoxide, carbon dioxide, and smoke levels.  These sensors may be linked to alarms so that immediate feedback and evacuation can be facilitated).
As per claim 7, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
further comprising a step of associating a risk score with a specific employee of said at least one external contractor who is present at the specific area of the industrial environment (Paragraph Numbers [0058]-[0059] teach static data stored in database 308 optionally includes industry safety standards set by NIOSH and OSHA.  These industry standards are used in some implementations as a benchmark for safety evaluation.  In some embodiments, the safety evaluation results in a lifting safety indicator that insurance company 120 uses in altering the policy terms. Computing device 306 provides employee 302 with immediate feedback about his lifting behavior through a stimulus.  For example, a light may blink whenever employee 302 adopts unsafe lifting behavior.  Alternatively, a vibrating apparatus worn by employee 302 or an audio stimulus is activated to relay the same message.  In one implementation, feedback stimuli is activated by computing device 306 only when employee actions pass a certain quantitative threshold.  To obtain a safety evaluation score to compare to the threshold, computing device 306 applies a quantitative algorithm to the received data).
As per claim 8, Amigo teaches each of the limitations of claims 1 and 7.
In addition, Amigo teaches:
wherein associating the risk score with the specific employee who is currently present at the specific area of the industrial environment, is based on data retrieved from the employees' database and on data retrieved from the task database. (Paragraph Number [0058] teaches static data is also available and stored in database 308.  Static data includes data such as the name, medical history, job characteristics, and other personal facts regarding employee 302.  Static data also includes the weight, attachment points, and dimensions of object 312.  This type of data is used by computing device 306 
As per claim 9, Amigo teaches each of the limitations of claims 1 and 7.
In addition, Amigo teaches:
further comprising the steps of: comparing the risk score associated with the specific employee who is currently present at the specific area of the industrial environment to a pre-defined threshold (Paragraph Number [0058] teaches static data is also available and stored in database 308.  Static data includes data such as the name, medical history, job characteristics, and other personal facts regarding employee 302.  Static data also includes the weight, attachment points, and dimensions of object 312.  This type of data is used by computing device 306 in conjunction with sensor data to evaluate the safety of employee actions.  For example, it could be considered unsafe for an employee weighing 110 lbs. and in poor physical shape to lift a 50 lbs. object, while a different employee weighing 150 lbs. and in good shape could do the same task safely.  Static data stored in database 308 optionally includes industry safety standards set by NIOSH and OSHA.  These industry standards are used in some implementations as a benchmark for safety evaluation)
initiating a safety related action when the risk score is greater than the pre-defined threshold (Paragraph Numbers [0058]-[0059] teach static data stored in database 
forgoing initiating safety related action when the risk score is less than the pre-defined threshold (Paragraph Numbers [0058]-[0059] teach static data stored in database 308 optionally includes industry safety standards set by NIOSH and OSHA.  These industry standards are used in some implementations as a benchmark for safety evaluation.  In some embodiments, the safety evaluation results in a lifting safety indicator that insurance company 120 uses in altering the policy terms. Computing device 306 provides employee 302 with immediate feedback about his lifting behavior through a stimulus.  For example, a light may blink whenever employee 302 adopts unsafe lifting behavior.  Alternatively, a vibrating apparatus worn by employee 302 or an audio stimulus is activated to relay the same message.  In one implementation, feedback stimuli is activated by computing device 306 only when employee actions pass a certain 
As per claim 10, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
further comprising a step of determining a risk score for the at least one task associated with the specific area of the industrial environment (Paragraph Numbers [0058]-[0059] teach static data stored in database 308 optionally includes industry safety standards set by NIOSH and OSHA.  These industry standards are used in some implementations as a benchmark for safety evaluation.  In some embodiments, the safety evaluation results in a lifting safety indicator that insurance company 120 uses in altering the policy terms. Computing device 306 provides employee 302 with immediate feedback about his lifting behavior through a stimulus.  For example, a light may blink whenever employee 302 adopts unsafe lifting behavior.  Alternatively, a vibrating apparatus worn by employee 302 or an audio stimulus is activated to relay the same message.  In one implementation, feedback stimuli is activated by computing device 306 only when employee actions pass a certain quantitative threshold.  To obtain a safety evaluation score to compare to the threshold, computing device 306 applies a quantitative algorithm to the received data). 
As per claim 11, Amigo teaches each of the limitations of claims 1 and 10.
In addition, Amigo teaches:
further comprising a step of updating the risk score for the at least one task associated with the specific area of the industrial environment based on data retrieved from the employees' database and on data retrieved from the task database. (Paragraph 
As per claim 12, Amigo teaches each of the limitations of claims 1, 10, and 11.
In addition, Amigo teaches: 
further comprising the steps of: comparing the updated risk score for the at least one task associated with the specific area of the industrial environment to a pre-defined threshold (Paragraph Number [0058] teaches static data is also available and stored in database 308.  Static data includes data such as the name, medical history, job characteristics, and other personal facts regarding employee 302.  Static data also includes the weight, attachment points, and dimensions of object 312.  This type of data is used by computing device 306 in conjunction with sensor data to evaluate the safety of employee actions.  For example, it could be considered unsafe for an employee weighing 110 lbs.  and in poor physical shape to lift a 50 lbs.  object, while a different employee weighing 150 lbs.  and in good shape could do the same task safely.  Static data stored in database 308 optionally includes industry safety standards set by NIOSH and OSHA.  These industry standards are used in some implementations as a benchmark for safety evaluation).
initiating a safety related action when the risk score is greater than the pre-defined threshold (Paragraph Numbers [0058]-[0059] teach static data stored in database 308 optionally includes industry safety standards set by NIOSH and OSHA.  These industry standards are used in some implementations as a benchmark for safety evaluation.  In some embodiments, the safety evaluation results in a lifting safety indicator that insurance company 120 uses in altering the policy terms. Computing device 306 provides employee 302 with immediate feedback about his lifting behavior through a stimulus.  For example, a light may blink whenever employee 302 adopts unsafe lifting behavior.  Alternatively, a vibrating apparatus worn by employee 302 or an audio stimulus is activated to relay the same message.  In one implementation, feedback stimuli is activated by computing device 306 only when employee actions pass a certain quantitative threshold.  To obtain a safety evaluation score to compare to the threshold, computing device 306 applies a quantitative algorithm to the received data).
forgoing initiating safety related action when the risk score is less than the pre-defined threshold (Paragraph Numbers [0058]-[0059] teach static data stored in database 308 optionally includes industry safety standards set by NIOSH and OSHA.  These industry standards are used in some implementations as a benchmark for safety evaluation.  In some embodiments, the safety evaluation results in a lifting safety indicator that insurance company 120 uses in altering the policy terms. Computing device 306 provides employee 302 with immediate feedback about his lifting behavior through a stimulus.  For example, a light may blink whenever employee 302 adopts unsafe lifting behavior.  Alternatively, a vibrating apparatus worn by employee 302 or an audio stimulus is activated to relay the same message.  In one implementation, feedback stimuli 
As per claim 13, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
further comprising a step of determining, based on retrieved data, whether a certain employee is authorized to access a pre-defined location within said industrial environment (Paragraph Number [0074] teaches one method for monitoring activity in hazardous areas 408 is to establish RFID tagged gates around the areas.  In this manner, only employees 402 granted with access may enter such areas.  In some cases, it might not be desirable to institute such strict requirements around some hazardous areas 408).
As per claim 14, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
further comprising a step of determining, based on retrieved data, whether a certain employee remains at the specific area of the industrial environment for more than a pre-define period of time (Paragraph Number [0098] teaches at step 711, safety evaluations, in the form of reports for the entire company, individual customer facilities, employee teams, or individual employees may be provided to the company or individual as feedback.  For example, a manager may receive a report indicating that a particular employee was not compliant with safety rules a certain percentage of time.  The manager may relay that information to the employee verbally.  A more direct form of feedback would be when the system automatically alerts an employee of an unsafe act via a real-
As per claim 15, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
wherein said plurality smart cards is a member of a group that consists of a virtual card implemented in a communication device, a physical card provided with Near Field Communication (NFC) capabilities 
As per claim 16, Amigo teaches each of the limitations of claim 1.
In addition, Amigo teaches:
further comprising a step of assessing the external contractor's level of safety awareness, based on information retrieved directly or indirectly from smart cards associated with all employees of said external contractor. (Paragraph Number [0098] teaches at step 711, safety evaluations, in the form of reports for the entire company, individual customer facilities, employee teams, or individual employees may be provided to the company or individual as feedback.  For example, a manager may receive a report indicating that a particular employee was not compliant with safety rules a certain percentage of time.  The manager may relay that information to the employee verbally.  A more direct form of feedback would be when the system automatically alerts an employee of an unsafe act via a real-time physical stimulus, such as a buzzer.  Either way, the employee receives feedback about his actions and can correct them in the future).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624